DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent No. 9,859,336; hereinafter Tseng), Yang et al. (PG Pub 2014/0264222; hereinafter Yang) and Kwon et al. (PG Pub 2008/0185568; hereinafter Kwon).


    PNG
    media_image1.png
    730
    613
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 4 provided above, Tseng teaches a semiconductor device (col. 2, line 62 through col. 3, line 65 and col. 6, line 28 through col. 7, line 23), comprising: 
st direction” in Fig. 4), the first and second gate structures extending in a second direction (annotated “2nd direction” in Fig. 4) intersecting the first direction (see Fig. 4), and the first direction and the second direction being parallel to a top surface of the substrate (see Fig. 4); 
a source contact S and a drain contact D on opposite sides of the first gate structure (see Fig. 4), respectively, the source contact and the drain contact each connected (physically) to the substrate (see Fig. 4); 
a RRAM non-volatile memory device (col. 1, lines 15-20) connected to the drain contact (see Fig. 4); 
a first conductive line ML1 connected to the source contact (42 in direct contact with the source)(see Fig. 4);  
Although, Tseng teaches “the interconnection structure 20 with two IMD (ex: two vias V1-V2 and three metal lines ML1-ML3) and the embodied memory cell structure related to the first via V1 are exemplified for illustration (FIG. 5), the disclosure is not limited thereto. The numbers of the IMD layers, the vias and the metal lines can be determined according to the practical conditions, and the position of the embodied memory cell structure can be varied to meet the requirements of the practical applications (ex: can be related to the vias such as V2, V3, V4, . . . etc.)” (cool. 7, lines 3-12). He does not explicitly teach “a second conductive line connected to the first conductive line through a first via contact, wherein the second conductive line is distal from the substrate in relation to the first conductive line, wherein the first conductive line and the second conductive line extend in parallel to each other along a direction parallel to the top surface of the substrate, and each of the first conductive line and the second conductive line extends over at least some of the first and second gate structures, and wherein the first via contact is aligned with the source contact along a third direction perpendicular to the top surface of the substrate.”

    PNG
    media_image2.png
    650
    521
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 2 and the Examiner’s modified mark-up of Fig. 4 provided above, Yang teaches a resistive switching random access memory with asymmetric source and drain (title) comprising: a first conductive line M1 (para [0035]) connected to a source contact 35 (para [0034]); a second conductive line M2 (para [0035]) connected to the first conductive line through a first via contact V1 (para [0035]), wherein the second conductive line is distal from a substrate 30 (para [0023]) in 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of forming a multiple layered interconnect structure (i.e. V1, V2, V3, Vn and M1, M2, M3, Mn), as taught by Yang, to “meet the requirements of the practical applications” (col. 7, lines 3-12; Tseng).
Although, Tseng teaches a RRAM non-volatile memory device connected to the drain contact, he does not teach the non-volatile memory device is a magnetic tunnel junction.
However, in the same field of endeavor, Kwon teaches/recognizes a non-volatile memory device is a device that uses the resistive properties of phase change materials to store data by changing the phase state of that material composition. He further teaches 4 equivalent non-volatile devices: a chalcogenide alloy (PRAM), the change of the resistance of variable resistance materials (RRAM), or the change of the resistance of a thin MTJ (Magnetic Tunnel Junction) film depending on the magnetization state of a ferromagnetic material (MRAM). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the RRAM device of Chang for the MTJ device, as taught by Kwon, with no change in their respective functions; and the combination yielding nothing more than predictable results to one of ordinary skill in the art. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fouf, 975 F.2d 297, 213 USPQ 532 (CCPA 1982).(see also Smith vs. Hayashi, 209 USPO 754 (Bd. of Pat. Inter, 1980 and 209 USPQ at 759),
Regarding claim 2, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Tseng teaches the first conductive line M1 overlaps with an entire upper surface of the source contact S (see Fig. 4).
Regarding claim 3, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Tseng teaches each of the first conductive line M1 and the second conductive line M2 vertically overlaps with the source contact 35.
Regarding claim 4, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Tseng teaches each of the first G-left and second gate structures G-right includes a gate electrode G and gate spacers (not indexed) on lateral surfaces of the gate electrode (See Fig. 4).
Regarding claim 5, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches the first conductive line M1 and the second conductive line M2 extend in parallel to each other along a longitudinal direction (see Fig. 2 and Fig. 4), and wherein each of the first conductive line and the second conductive line has a width in a width direction crossing the longitudinal direction (see Fig. 2 and Fig. 4), the width of the first conductive line and the width of the second conductive line being a same width (see Fig. 2 and Fig. 4).
Regarding claim 6, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches the first via contact V1 and the second conductive line M2 include a same material (para [0051-0053]).
Regarding claim 8, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Tseng teaches the interconnect structure can comprise multiple layer based on the designers application. Yang teaches how two interconnect structures would be arranged. Inferring the stacking arrangement of Yang continues to a third level then the combined invention teaches a third conductive line (annotated “M3” in Fig. 4 above) connected to the second conductive line M2 through a second via contact (annotated “V2” in Fig. 4 above), wherein the third conductive line is distal from the substrate 30 in relation to the second 
Regarding claim 9, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang both teach when viewed in plan, the second via contact V2 and the first via contact V1 have a same size and shape (refer to cited figures provided above).
Regarding claim 10, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches the first via contact V1 has a first width in a first direction (vertical direction) and a second width in a second direction (horizontal direction), and the second via contact V2 has a third width in the first direction (vertical direction) and a fourth width in the second direction (horizontal direction), wherein the first width is substantially the same as the third width, and wherein the second width is substantially the same as the fourth width (see Examiner’s modified mark-up of Fig. 4 above).
Regarding claim 11, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches the first via contact V1, the second via contact V2, the first conductive line M1, the second conductive line M1, and the third conductive line M3 include a same material (para [0051-0053]).
Regarding claim 12, refer to Fig. 4 provided above, Tseng teaches a semiconductor device (col. 2, line 62 through col. 3, line 65 and col. 6, line 28 through col. 7, line 23), comprising: 
a first gate structure G-right and a second gate structure G-left on a substrate 10, the second gate structure being spaced apart from the first gate structure in a first direction (annotated “1st direction” in Fig. 4), the first direction being parallel to a top surface of the substrate (see Fig. 4); 
a source contact S between the first gate structure and the second gate structure (see Fig. 4); 
a drain contact D at a side of the first gate structure (see Fig. 4); 

a first conductive line ML1 on the source contact (see Fig. 4); 
Although, Tseng teaches “the interconnection structure 20 with two IMD (ex: two vias V1-V2 and three metal lines ML1-ML3) and the embodied memory cell structure related to the first via V1 are exemplified for illustration (FIG. 5), the disclosure is not limited thereto. The numbers of the IMD layers, the vias and the metal lines can be determined according to the practical conditions, and the position of the embodied memory cell structure can be varied to meet the requirements of the practical applications (ex: can be related to the vias such as V2, V3, V4, . . . etc.)” (cool. 7, lines 3-12). He does not explicitly teach “a second conductive line connected to the first conductive line through a first via contact, wherein the second conductive line is distal from the substrate in relation to the first conductive line, wherein the first conductive line and the second conductive line extend in parallel to each other along a direction parallel to the top surface of the substrate, and each of the first conductive line and the second conductive line extends over at least some of the first and second gate structures, and wherein the first via contact is aligned with the source contact along a third direction perpendicular to the top surface of the substrate.”
In the same field of endeavor, refer to Fig. 2 and the Examiner’s modified mark-up of Fig. 4 provided above, Yang teaches a resistive switching random access memory with asymmetric source and drain (title) comprising: a first conductive line M1 (para [0035]) connected to a source contact 35 (para [0034]); a second conductive line M2 (para [0035]) connected to the first conductive line through a first via contact V1 (para [0035]), wherein the second conductive line is distal from a substrate 30 (para [0023]) in relation to the first conductive line (see Fig. 4), wherein the first conductive line and the second conductive line extend in parallel to each other along a direction parallel to the top surface of the substrate (see Fig. 4), and each of the first conductive line and the second conductive line extends over at least some of the gate 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of forming a multiple layered interconnect structure (i.e. V1, V2, V3, Vn and M1, M2, M3, Mn), as taught by Yang, to “meet the requirements of the practical applications” (col. 7, lines 3-12; Tseng).
Although, Tseng teaches a RRAM non-volatile memory device connected to the drain contact, he does not teach the non-volatile memory device is a magnetic tunnel junction.
However, in the same field of endeavor, Kwon teaches/recognizes a non-volatile memory device is a device that uses the resistive properties of phase change materials to store data by changing the phase state of that material composition. He further teaches 4 equivalent non-volatile devices: a chalcogenide alloy (PRAM), the change of the resistance of variable resistance materials (RRAM), or the change of the resistance of a thin MTJ (Magnetic Tunnel Junction) film depending on the magnetization state of a ferromagnetic material (MRAM). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the RRAM device of Chang for the MTJ device, as taught by Kwon, with no change in their respective functions; and the combination yielding nothing more than predictable results to one of ordinary skill in the art. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fouf, 975 F.2d 297, 213 USPQ 532 (CCPA 1982).(see also Smith vs. Hayashi, 209 USPO 754 (Bd. of Pat. Inter, 1980 and 209 USPQ at 759),
Regarding claim 13, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches each of the first conductive line M1 and the second conductive line M2 vertically overlaps with the source contact 35.

Regarding claim 14, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches each of the gate structures (Tseng’s G-right and G-left) includes a gate electrode 34 and gate spacers (para [0045]) on lateral surfaces of the gate electrode  (para [0045]; “Gate spacer is further formed on sidewall of the gate 34.”).
Regarding claim 15, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches the first conductive line M1 and the second conductive line M2 extend in parallel to each other along a longitudinal direction (see Fig. 2 and Fig. 4), and wherein each of the first conductive line and the second conductive line has a width in a width direction crossing the longitudinal direction (see Fig. 2 and Fig. 4), the width of the first conductive line and the width of the second conductive line being a same width (see Fig. 2 and Fig. 4).
Regarding claim 16, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Yang teaches the first via contact V1 and the second conductive line M2 include a same material (para [0051-0053]).
Regarding claim 18, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Tseng teaches the interconnect structure can comprise multiple layer based on the designers application. Yang teaches how two interconnect structures would be arranged. Inferring the stacking arrangement of Yang continues to a third level then the combined invention teaches a third conductive line (annotated “M3” in Fig. 4 above) connected to the second conductive line M2 through a second via contact (annotated “V2” in Fig. 4 above), wherein the third conductive line is distal from the substrate 30 in relation to the second conductive line (see Fig. 4), wherein the first conductive line M1, the second conductive line, and the third conductive line extend in parallel to each other along the direction parallel to the top surface of the substrate (refer to Fig. 2), and wherein the second via contact V2 is aligned with the source contact along the third direction (see Fig. 4).

Regarding claim 19, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Tseng teaches the first conductive line M1, the second conductive line M2, and the third conductive line M3 extend in parallel to each other along the direction parallel to the top surface of the substrate (see Fig. 2 and Fig. 4).
Regarding claim 20, refer to the figures cited above, in the combination of Tseng, Yang and Kwon, Tseng teaches each of the first conductive line M1, the second conductive line M2, and the third conductive line M3 vertically overlaps with the source contact 35 (see Fig. 4).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Lee et al. PG Pub 7,833,898 teaches a method for manufacturing resistance RAM device
	b. Xia US Patent No. 8,159,870 teaches an array structural design of magnetoresistive random access memory (MRAM) bit cells
	c. You et al. PG Pub 2016/0268499 teaches perpendicular magnetic tunneling junction (MTJ) for improved magnetoresistive random-access memory (MRAM) process

Allowable Subject Matter
3.	Claims 7 and 17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 7 is fully incorporated into the base claim 1.  
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in at least a portion of the magnetic tunnel junction vertically overlaps with the first gate structure.
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 17 is fully incorporated into the base claim 12.  
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, at least a portion of the magnetic tunnel junction vertically overlaps with the first gate structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895